Exhibit 10.1
AMENDMENT
TO
EMPLOYMENT AGREEMENT
     This amendment (this “Amendment”) is effective as of the 24th day of
November, 2010, and is made by and among Yadkin Valley Financial Corporation, a
North Carolina corporation (the “Company”), Yadkin Valley Bank & Trust Company,
a North Carolina banking corporation (the “Bank”), and Jan H. Hollar, an
individual resident of North Carolina (the “Officer”).
     WHEREAS, the Officer, the Company and the Bank entered into an employment
agreement (the “Agreement”), dated June 22, 2010, whereby the Officer agreed to
serve as an Chief Financial Officer of the Company and of the Bank; and
     WHEREAS, the parties now desire to extend the term of the Agreement from 12
to 36 months.
     NOW, THEREFORE, the Company, the Bank and the Officer do hereby agree as
follows:

  1.   Paragraph 5 of the Agreement is hereby deleted in its entirety and
replaced with the following:         5. Term. The initial term of employment
under this Agreement shall be for the period commencing upon the effective date
of this Agreement and ending three calendar years from the effective date of
this Agreement. On each anniversary of the effective date of this Agreement, the
term hereof shall automatically be extended for an additional one year period
beyond the then effective expiration date unless written notice from the
Employer or the Officer is received 90 days prior to such anniversary advising
the other that this Agreement shall not be further extended; provided that the
Directors shall review the Officer’s performance annually and make a specific
determination based on such reviews whether to renew this Agreement prior to the
90 days’ notice.     2.   All other terms and conditions of the Agreement,
except as modified herein, shall remain in full force and effect and shall be
binding on the parties hereto, their heirs, successors and assigns.

(Signatures appear on the following page.)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment effective as
of the date first above written.

                      ATTEST:       YADKIN VALLEY FINANCIAL CORPORATION    
 
                   
By:
  /s/ Patricia H. Wooten       By:   /s/ William A. Long    
 
                   
Name:
  Patricia H. Wooten       Name:   William A. Long    
 
          Title:   President and Chief Executive Officer    
 
                                YADKIN VALLEY BANK & TRUST COMPANY    
 
                   
By:
  /s/ Patricia H. Wooten       By:   /s/ William A. Long    
 
                   
Name:
  Patricia H. Wooten       Name:   William A. Long    
 
          Title:   Chief Executive Officer    
 
                                OFFICER    
 
                                /s/ Jan H. Hollar                              
    Jan H. Hollar    

 